Citation Nr: 1721794	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1965 to July 1972.  He died in August 2015.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the pendency of the appeal, the claims file was transferred to the jurisdiction of the RO in Montgomery, Alabama. 

The Board notes that the Appellant filed a timely substantive appeal in May 2017 with respect to her claim for nonservice-connected burial benefits.  Therein, she requested a video hearing.  As that request remains pending at the RO, the Board will not take jurisdiction of that issue at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran contended that he developed a low back disability as a result of falling down the steep steps of a missile silo in June 1966 during a crew drill.  The Veteran's service treatment records document treatment for back pain in June 1966 after a drill.  He continued to seek treatment for chronic back pain while in service.  An undated record in the claims file reflecting magnetic resonance imaging (MRI) of the lumbar spine reveals that the Veteran had degenerative disease of the lumbar spine and mild bilateral facet degenerative joint disease.  The Veteran was not afforded a VA examination in connection with his claim prior to his death.  Thus, the Board finds that a medical opinion is necessary to ascertain the nature of any low back condition that was present prior to the Veteran's death.  See 38 U.S.C.A. §5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that during the course of the appeal, the Veteran referenced a September 2009 MRI result from a VA medical center that he said showed arthritis, bulging discs, and degenerative joint disease.  It is unclear if the aforementioned undated treatment record is from September 2009; on remand, VA treatment records encompassing that time period should be obtained.

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  In his February 2010 Notice of Disagreement, the Veteran stated that he received disability payments from SSA.  A letter in the claims file indicates that such benefits began in May 2009.  The evidence of record does not contain any additional SSA records.  Because such records may contain pertinent information relating to the pending claim on appeal, appropriate efforts must be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, on remand, any outstanding private treatment records should be obtained and added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated from May 2009 to August 2015.

2.  Contact the Appellant and allow her to identify, submit or authorize VA to obtain any private treatment records not already on file that she believes are pertinent to the appeal.

3. With any needed assistance from the Appellant, obtain from the SSA adjudicatory records pertinent to the Veteran's claim for disability benefits, including the medical records relied upon concerning these claims.

4.  Obtain a medical opinion from a VA clinician with appropriate expertise to determine the nature of any low back conditions the Veteran had prior to his death.  The entire claims file, to include a copy of this remand, should be made available and be reviewed by the clinician.  Upon review of the Veteran's history, the clinician should identify the Veteran's low back disabilities, and determine whether it is at least as likely as not (50 percent or greater probability) that any low back condition had its onset in, or is otherwise related to injuries sustained to his back during his period of active duty.

In rendering this opinion, the clinician should assume as true the Veteran's account of having sustained a back injury in service from a fall down a flight of steep stairs, and specifically consider his service treatment records containing complaints and treatment for back pain starting in 1966, as well as the MRI results contained in the claims file.

The clinician should provide supporting rationale for all opinions expressed.

5.  After completing all indicated development to the extent possible, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




